Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 06, 2019

The Court of Appeals hereby passes the following order:

A20A0823. MICHAEL JOSEPH HAUF v. NATALYA VIKTOROVNA HAUF.

      Michael Joseph Hauf filed this direct appeal from the trial court’s “Final
Judgment and Decree of Divorce.” However, appeals from “judgments or orders in
divorce, alimony, and other domestic relations cases” must be made by application
for discretionary appeal. OCGA § 5-6-35 (a) (2). “[C]ompliance with the
discretionary appeals procedure is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322,
332 (1) (405 SE2d 265) (1991). Michael Hauf’s failure to follow the discretionary
appeal procedure deprives us of jurisdiction over this direct appeal. Accordingly, this
appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/06/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.